Fourth Court of Appeals
                               San Antonio, Texas
                                     March 5, 2019

                                  No. 04-19-00067-CV

                              CITY OF SAN ANTONIO,
                                     Appellant

                                            v.

                                     Teresita CRUZ,
                                        Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI05398
                      Honorable Angelica Jimenez, Judge Presiding


                                     ORDER
       The appellant’s first motion for extension of time to file its brief is GRANTED.
Appellant’s brief is due on April 3, 2019.

                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court